Cook, J.,
delivered the opinion of the court.
This is an action for the alleged negligent killing of Mrs. Brown. Upon the conclusion of the evidence for plaintiffs below, the court, at the request of the defendant railway company, excluded the evidence and directed the jury to return a verdict for defendant.
Mrs. Brown was killed by the westbound passenger train of defendant at a public street crossing in the town of Stewart. The evidence tended to show that the train, when it struck deceased, was running at a rate of speed much greater than six miles per hour. It also appears that the signals for the railroad crossing were not sounded. If the witnesses told the truth defendant’s employees ignored two of the statutes of the state, which may or may not have been the proximate cause of the tragedy. *323The jury may have reasonably concluded that, had either of the statutes been complied with, the accident would not have occurred. If a railroad chooses to take chances by running its trains through incorporated towns at a greater rate of speed than six miles per hour, it must assume the hazard and pay the penalty for its deliberate wrongdoing.
If the whistle be not blown, or the bell rung, at least three hundred yards from a road, or street crossings, and the bell kept ringing, or the whistle kept blowing, until the engine crosses the highway or street, the plain mandate of the law has been ignored. The company has violated the rules and regulations adopted by the state for the protection of the public. It goes without saying that a .strict observance of the rules would save many lives, much property, and would redound to the financial interests of the railroads. It is for the jury to say what was the proximate cause of this deplorable death, and it is not within the power of the trial court to relieve the jury of this responsibility.
It is said that deceased flagrantly disregarded her own safety, and in the light of the evidence it may be added that the railroad flagrantly disregarded the law of the state; and so it is “honors are easy,” and the jury may be called upon to make application of our recently adopted comparative negligence statute.

Reversed and remanded.